Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161985(19)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DEREK ZINK,                                                                                          Richard H. Bernstein
           Plaintiff-Appellee,                                                                         Elizabeth T. Clement
  and                                                                                                  Megan K. Cavanagh,
                                                                                                                        Justices

  SOUTHEAST MICHIGAN SURGICAL
  HOSPITAL, LLC, MEDICAL
  REHABILITATION PHYSICIANS,
  PLC, doing business as MICHIGAN
  SPINE AND PAIN, PLLC, and THERAPY
  UNLIMITED, LLC,
              Intervening Plaintiffs,
                                                                     SC: 161985
  v                                                                  COA: 353408
                                                                     Oakland CC: 2018-166537-NI
  XUEHAN KONG,
          Defendant,
  and
  FCA US, LLC, and ZURICH AMERICAN
  INSURANCE COMPANY,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing his answer to the application for leave to appeal is GRANTED. The answer
  submitted on October 22, 2020, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 28, 2020

                                                                               Clerk